ACCEPTED
                                                                                  03-15-00174-CV
                                                                                          6157649
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                             7/21/2015 1:49:50 PM
                                                                                JEFFREY D. KYLE
                                                                                           CLERK

                        No. 03-15-00174-CV
Levi Morin                                                      FILED IN
v.                                          Third        3rd COURT
                                                    Court of AUSTIN,
                                                             Appeals OF APPEALS
                                                                      TEXAS
Law Office of Kleinhans                               Austin,  Texas
                                                         7/21/2015 1:49:50 PM
   Gruber, PLLC                                            JEFFREY D. KYLE
                                                                 Clerk

            Erratum to Brief of Appellant Levi Morin

   On page 24 of Morin’s opening brief, the second paragraph opens

with, “The affidavit ….” That sentence should read:

      The subpoena was false on its face and ineffective to de-
      mand compliance.
                              Respectfully submitted,
                              The Olson Firm PLLC
                              /s/ Leif A. Olson
                              Leif A. Olson
                               leif@olsonappeals.com
                               State Bar No. 24032801
                              PMB 188
                              4830 Wilson Road, Suite 300
                              Humble, Texas 77396
                              (281) 849-8382
                              Counsel for Appellant Levi Morin
                             Certificate of Service
   On July 21, 2015, I served a copy of this Erratum to Brief of Appel-
lant Levi Morin by electronic filing upon:
    Law Office of Kleinhans Gruber, PLLC
    Kimberly G. Kleinhans
    kim@lawofficeofkg.com
    700 Lavaca, Suite 1400
    Austin, Texas 78701
    Counsel for appellee
                                      /s/ Leif A. Olson




Case 03-15-00174-CV, Morin v. Kleinhans Gruber                Page 2 of 2
Erratum to Brief of Appellant Levi Morin